Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS
                                                                                 3/3/16
                                      No. 16-BG-35

                    IN RE KENNETH H. ROSENAU, RESPONDENT.

                               A Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 342733)

       On Report and Recommendation of Hearing Committee Number Five
                  Approving Petition for Negotiated Discipline
                               (BDN-D335-13)

                             (Decided: March 3, 2016)

      Before FISHER and EASTERLY, Associate Judges, and FARRELL, Senior
Judge.
      PER CURIAM: This decision is issued as non-precedential. Please refer to

D.C. Bar R. XI, § 12.1 (d) governing the appropriate citation of this opinion.



      In this disciplinary matter, Hearing Committee Number Five (“Committee”)

recommends approval of a petition for negotiated attorney discipline.              The

violations stem from respondent Kenneth H. Rosenau’s failure to disclose during

mediation that his client had died.
                                         2


      Based upon respondent’s recognition that he engaged in misrepresentation

and that this misrepresentation seriously interfered with the administration of

justice, he admittedly violated Rule 8.4 (c) and 8.4 (d) of the District of Columbia

Rules of Professional Conduct.        The Committee considered the following

circumstances in mitigation: (1) respondent’s remorse for his actions, (2) his

statement that his actions were not for personal gain, and (3) the absence of any

prior disciplinary action during thirty-five years of practicing law. As a result,

Disciplinary Counsel and respondent negotiated the imposition of discipline in the

form of a thirty-day suspension. The Committee reviewed this agreement and

concluded, after the limited hearing on the petition, an ex parte review of

Disciplinary Counsel’s files and records, and ex parte communications with

Disciplinary Counsel, that the petition for negotiated discipline should be

approved.



      We accept the Committee’s recommendation because it properly applied

D.C. Bar R. XI § 12.1 (c) to arrive at this conclusion, and we find no error in the

Committee’s determination. Based upon the record before the court, the negotiated
                                          3


discipline of a thirty-day suspension from the practice of law is not unduly lenient

and is supported by discipline imposed by this court for similar actions.1



      In accordance with our procedures in uncontested disciplinary cases, we

agree this case is appropriate for negotiated discipline, and we accept the

Committee’s recommendation. Accordingly, it is



      ORDERED that Kenneth H. Rosenau is hereby suspended from the practice

of law in the District of Columbia for the period of thirty days. We also direct

respondent’s attention to the requirements of D.C. Bar R. XI, § 14 (g) and its effect

on his eligibility for reinstatement. See D.C. Bar R. XI, § 16 (c).



                                               So ordered.




      1
         See In re Owens, 806 A.2d 1230, 1230-31 (D.C. 2002) (imposing a thirty-
day suspension for misrepresentations, one under oath, to an Administrative Law
Judge based on a finding that respondent’s “false statements were motivated by her
desire to avoid embarrassment to herself and protect her client from any adverse
consequences of her misconduct.”); In re Schneider, 553 A.2d 206, 212
(D.C. 1989) (imposing a thirty-day suspension citing “the absence of motive of
personal gain, [and] the otherwise unblemished record over a considerable period
of professional life subsequent to the event”).